Order entered January 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01569-CV

                         IN THE INTEREST OF J.W.C., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-17254-T

                                          ORDER
       Before the Court is appellants’ January 19, 2015, motion for additional time to file their

brief. We GRANT appellants’ motion and ORDER appellants’ brief be filed no later than

February 2, 2015. We caution appellants that no further extensions will be granted in this

accelerated termination case absent exigent circumstances.


                                                     /s/     CRAIG STODDART
                                                             JUSTICE